Citation Nr: 0723412	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-09 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
schizophrenic reaction, simple type.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to December 1967.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran's claims file 
is now in the jurisdiction of the St. Petersburg, Florida RO.  
In May 2007, a Travel Board hearing was held in St. 
Petersburg, Florida before the undersigned.  A transcript of 
the hearing is of record.  At the hearing, the veteran 
submitted additional evidence with a waiver of RO initial 
review.


FINDING OF FACT

The veteran's schizophrenic reaction, simple type is 
manifested by occupational and social impairment with 
deficiencies in most areas; total occupational and social 
impairment is not shown.


CONCLUSION OF LAW

A 70 percent (but no higher) rating is warranted for the 
veteran's schizophrenic reaction, simple type.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.21, 4.126, 4.130 Diagnostic Code (Code) 9201 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A March 2005 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a May 
2006 letter informed the veteran of disability rating and 
effective date criteria.   

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in March 2005.  The 
veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of this claim. 



B.  Factual Background

February 2005 VA outpatient records show that the veteran was 
referred back to the Mental Health Center in November 2004 
from VA Primary Care.  The examiner reported that the veteran 
was somewhat disheveled in appearance; his affect was a bit 
blunted; he maintained eye contact but he smiled constantly 
regardless of the subject matter; and he responded to all 
questions with, "Yeah, yeah, I reckon, I reckon".  The 
November 2004 examiner felt that a complete battery of 
psychological testing was in order as well as a vocational 
assessment.  The veteran reported that he drove and had his 
own transportation; he lived with his sister; and he had 
never been married.  He denied hallucinations, feeling 
fearful, and suicidal or homicidal ideations.  The examiner 
noted that there was no evidence of delusional thinking in 
his conversation, but his conversation was quite limited.  
The veteran reported feeling depressed sometimes, "but not 
as bad as before".  The examiner wrote the veteran a 
prescription to help him with his depression.

A March 2005 VA examination shows that the veteran had not 
been seen for over 20 years regarding his schizophrenia.  The 
veteran reported that he was no longer on medication; he had 
problems with anxiety, sleeplessness, and nervousness on and 
off.  Even though he was prescribed medication in November 
2004 and February 2005, he doubted whether it was helping him 
and debated whether to continue with the medication.  He also 
reported that he got anxious and depressed every once in a 
while, but he generally felt fine.  The veteran's sister 
accompanied him to the evaluation and expressed her concern 
with her brother's sleeping problems.  The veteran also 
stated that he gets frustrated, becomes forgetful, and gets 
scattered in his mind; he tried to remember things, but just 
feels "stressed out".  As for his employment history, the 
veteran reported that he currently worked part-time as a 
dishwasher; he worked labor type jobs in the past; and he had 
difficulty keeping jobs in the past.  He lived with his 
parents most of his life; his sister moved in shortly after 
both their parents died.  He was able to drive short 
distances, do his own shopping, and do most of the chores 
around the house.  He had few friends and hardly went out.  
He denied any use of illegal substances, alcohol, or 
cigarettes.  On mental status examination, the examiner noted 
that the veteran's appearance was poorly groomed, somewhat 
disheveled and unkempt and his hygiene was poor.  The 
examiner also noted that the veteran was alert to person, 
place, and time; he remained verbal and coherent, but was 
somewhat illogical at times; he displayed a rather silly and 
bizarre affect; he kept smiling, even when it was 
inappropriate; and his thought processes were disorganized.  
Even though he denied perceptual disturbance or delusional 
thinking, some referential thinking was observed.  He 
admitted that he felt anxious and mildly depressed and his 
affect was superficial.  He denied any suicidal ideations or 
intent, or any aggressive or violent behaviors and 
tendencies.  The examiner found that the veteran's cognitive 
function was diminished; his concentration and attention span 
were limited; he appeared to be below average in intellectual 
functioning; his insight to problems was limited and he 
seemed to lack the capacity for social judgment.  She 
ultimately concluded that the veteran suffered from a major 
psychiatric disorder; he was able to function very 
marginally; and he had serious and significant impairment in 
areas of social and some industrial functioning at the time 
of the examination.

April 2005 VA outpatient records show that the veteran's mood 
was neutral; his affect was child-like and a bit flat; he 
smiled almost continually even as he spoke about the pain he 
was in; his speech was goal directed; and he had general 
disorganization.  He denied suicidal and homicidal ideations.  
He reported that he was depressed about 3 times per week 
(whenever he had to attend work).  In May 2005, the examiner 
found that the veteran was alert and oriented to time and 
place; his mood was fair; he looked somewhat anxious and 
perplexed; and his sentences were goal-directed.  The veteran 
reported that he was suffering from insomnia since he ran out 
of his medication.  In June 2005 his mood was fair; and he 
was alert and oriented to person and place.  He denied 
hallucinations and ideations and stated that everything was 
fine.  In January 2006, he reported that he was getting along 
well with his sister.  He denied any drug usage, or suicidal 
or homicidal ideation.  On objective findings, the examiner 
found that the veteran was alert; fully oriented; he had a 
blunted mood and affect; he made little or no eye contact; he 
had mild psychomotor retardation; his speech was sparse but 
organized; he was not overtly psychotic; and his judgment and 
insight were fair.

At the May 2007 Travel Board hearing, the veteran testified 
that had been unemployed since December 2006; because of his 
schizophrenia, he was unable to obtain and maintain a job.  
The veteran also reported that he had been more nervous 
recently and he felt sleepy and weak most of the time.  He 
also had difficulty concentrating with certain things.  He 
also reported that he had some friends, but he didn't go out 
and socialize.  He denied auditory and visual hallucinations.

C.  Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity caused by a given disability.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Schizophrenia is to be assigned a 70 percent rating where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as provoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Code 
9440.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The evidence of record reasonably shows that the veteran 
currently has disorganized schizophrenia symptoms warranting 
a higher (70 percent) rating.  He has consistently shown 
occupational and social impairment with deficiencies in most 
areas with speech being intermittently illogical, obscure, or 
irrelevant; spatial disorientation; neglect of personal 
appearance or hygiene; and difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  Even though the veteran denied ideations and 
hallucinations, his affect was consistently described as 
childlike.  It is notable that he always kept a smile on his 
face regardless of what subject matter was being discussed.

However, the evidence does not show that a rating in excess 
of 70 percent is warranted.  While the veteran is shown to 
have occupational and social impairment due to some symptoms, 
such as behavior and personal hygiene, total impairment is 
not shown.  On March 2005 VA examination, the examiner noted 
that the veteran was coherent in his speech and was alert and 
oriented to person, place, and time; moreover, the veteran 
has consistently denied having any delusional thinking or 
hallucinations.  Hence, the competent medical evidence of 
record does not show that he suffers from "total 
occupational and social impairment."  Furthermore, his 
objectively observed symptoms are not of a nature and 
severity consistent with the criteria for a 100 percent 
rating.  He has not suffered from gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; persistent danger of hurting self or others; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  While he has 
some problems with his personal hygiene and having organized 
thoughts, he maintains a close relationship with his sister 
and he has some friends that he associates with.  Moreover, 
he does most of the chores around the house, does his own 
shopping, and is able to drive.  Without a showing that his 
symptoms result in "total occupational and social 
impairment", the criteria for a still higher (100 percent) 
rating are not met.

In summary, the overall weight of the evidence, and 
particularly the more current evidence in the form of the 
March 2005 VA examination, establishes that a 70 percent (but 
no higher) rating is warranted for the veteran's disorganized 
schizophrenia.




ORDER

A 70 percent rating is granted for the veteran's service-
connected schizophrenic reaction, simple type, subject to the 
regulations governing the payment of monetary awards.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


